United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 05-3189
                                ___________

James Johnson, also known as Seifullah *
Aziz Ali Diaab,                        *
                                       *
             Appellant,                *
                                       *
      v.                               *   Appeal from the United States
                                       *   District Court for the
Gregory Harmon, Warden, Arkansas       *   Eastern District of Arkansas.
Department of Correction; Justine      *
Minor, Major Disciplinary Hearing      *
Officer, Arkansas Department of        *   [UNPUBLISHED]
Correction; J. D. Kleiner, Field       *
Major, Arkansas Department of          *
Correction; Robert Clark, Major        *
Disciplinary Hearing Officer           *
Administrator, Arkansas Department     *
of Correction; Larry Norris, Director, *
Arkansas Department of Correction;     *
K. Waddle, Major Disciplinary Hearing *
Officer, Arkansas Department of        *
Correction; V. Kelly, Correctional     *
Officer II, Maximum Security Unit      *
at Tucker, Arkansas Department of      *
Correction; Ray Hobbs, Deputy          *
Assistant Director, Arkansas           *
Department of Correction; Rick L.      *
Toney, Warden, Arkansas Department *
of Correction; F. Preston, Ms., Unit   *
Property Control Officer, Varner Unit, *
Arkansas Department of Correction;     *
Freyder, Mr., Chaplain, Arkansas       *
Department of Correction,              *
                                       *
             Appellees.                *
                                    ___________

                              Submitted: November 1, 2006
                                 Filed: November 14, 2006
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Arkansas inmate James Johnson filed a 42 U.S.C. § 1983 action against
employees of the Arkansas Department of Correction, alleging he was denied due
process, equal protection, and freedom of religion. The district court1 dismissed the
action following an evidentiary hearing.

       Because Johnson did not make a jury demand, we review the district court’s
factual findings for clear error and its conclusions of law de novo. See Choate v.
Lockhart, 7 F.3d 1370, 1373 & n.1 (8th Cir. 1993). After careful review of the record,
we find no error in the district court’s well-reasoned decision, and we affirm. See 8th
Cir. R. 47B.
                         ______________________________




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-